DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application.

Claim Objections
Claim 8 3rd line “the processors” has no antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites an equation in which partial parameters are defined. In order to particularly point out and distinctly claim the subject matter as recited in claim 6, every term should be clearly defined. 

Allowable Subject Matter
Claims 1-8 are allowable with respect to prior art consideration.

The current application is directed to method and apparatus for coding iris patterns. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“calculating distances from a center of a pupil to boundaries between the pupil and an iris;
calculating an average of the distances from the center of the pupil to the boundaries between the pupil and the iris by a predetermined second angular interval;
determining distances from the boundaries between the pupil and the iris to points at which iris data is to be obtained by the second angular interval;
generating blocks from pixels included in an area from the boundaries between the pupil and the iris to the points at which the iris data is to be obtained;
generating specific areas by aligning the pixels of the blocks in accordance with distances;
dividing the blocks into a predetermined number of sectors in accordance with positional information of the pixels of the specific areas; and 
coding iris patterns included in the sectors.”

Independent claim 8 includes similar features as recited in claim 1 above.
The following prior art is considered related to the current application: Kondo et al. (US Patent 7,796,784 B2), Yoo et al. (US Publication 2006/0147094 A1), Savvides et al. (US Publication 2010/0014718 A1), Du et al. (US Publication 2012/0140992 A1), and Lee (US Publication 2012/0308089 A1). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664